983 F.2d 1055
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Timothy J. ANDERTON, Plaintiff-Appellee,v.FACETGLAS, INC., a South Carolina Corporation,Defendant-Appellant, andFacetglas of Florida, Inc., a Florida Corporation;Facetglas, Inc., a West Virginia Corporation;Advanced Energy Concepts, Inc., aConnecticut Corporation, Defendants.
No. 89-3220.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 17, 1992Decided:  January 22, 1993

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  James B. McMillan, Senior District Judge.  (CA-87-554-M)
Richard M. Quinlan, Glastonbury, Connecticut, for Appellant.
J. Mitchell Aberman, JAMES, McELROY & DIEHL, P.A., Charlotte, North Carolina, for Appellee.
W.D.N.C.
AFFIRMED.
Before RUSSELL, Circuit Judge, BUTZNER, Senior Circuit Judge, and YOUNG, Senior United States District Judge for the District of Maryland, sitting by designation.
PER CURIAM:

OPINION

1
Advanced Energy Concepts, Inc., and its three subsidiaries, Facetglas, Inc. of South Carolina, Facetglas, Inc. of West Virginia, and Facetglas of Florida, Inc., appealed a judgment entered against them in favor of Timothy J. Anderton, the former president of the three subsidiaries.  A bankruptcy proceeding filed after the district court entered the judgment, but before the appeal was decided, stayed proceedings against Facetglas, Inc. of South Carolina.  In an unpublished opinion we decided the appeal as to the remaining defendants and affirmed the district court's judgment.  The bankruptcy proceedings and the stay are now terminated, and we address the appeal of Facetglas, Inc. of South Carolina.


2
The facts and issues are set forth fully in our unpublished opinion, Anderton v. Facetglas, Inc., No. 89-3220 (4th Cir.  Feb. 9, 1990).  Because the facts and law applicable to Facetglas, Inc. of South Carolina do not materially differ from those relating to the liability of the other subsidiaries, the judgment against Facetglas, Inc. of South Carolina is affirmed.

AFFIRMED